Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding the 35 USC 101 rejection, the Applicant’s response has been fully considered. It is the Examiner’s position that the “exposing” step still relies on a natural phenomenon of radiation between biological entities. However, the “taking” step is an additional element that amounts to significantly more than the judicial exception, when the claim is viewed as a whole.
As for the 35 USC 112(a) rejection, the rejection is withdrawn in view of the latest amendment. However, new grounds of rejection is made below. 
The 35 USC 102 rejection is also withdrawn in view of the latest amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-50, 60-61 and 68-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of liver disease by exposure to a triggered mice/human treated by a specific drug (e.g. Dexamethasone treatment and other treatments discussed in the Specification), does not enabling for treatment of liver disease by exposure to an unknown amount of triggered biological sample treated by a non-specific treatment. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and produce the invention commensurate in scope with these claims.
Claim 49 is directed to a method for treating a liver disease or disorder based on two steps: a “taking” step and a “exposing” step which relies on the biological sample from the “taking” clause. While the “exposing” step mentions, exogenous exposure and continuous exposure for a multitude of hours, there is no recitation with regard to how much biological sample, and what type of treatment is required to achieve the claimed result of treating a liver disease. Since the instant invention relies on “surprising interaction” and “yet unexplained but clearly evident interaction between distinct biological entities” (Applicant’s Specification, pg. 9: last paragraph- pg. 10, first paragraph), it would appear that the amount of biological sample that is required for the subsequent “exposing” step is necessary in order to control the outcome of said interaction/treatment by exposure. 
To show under experimentation, the following factors are considered:
(A) The breadth of the claims. The breadth of the independent claim, under BRI, can be interpreted to include providing all known treatments to said “at least one other mammalian subject who received treatment for the liver disease or disorder”.
(B) The nature of the invention. The nature of the invention is not clear because the Applicant admits that treatment relies on surprising and yet unexplained interactions. 
(C) The state of the prior art. The state of the prior art cannot be ascertained because the Applicant admits that treatment relies on surprising and yet unexplained interactions. 
(D) The level of one of ordinary skill. The level of ordinary skill cannot be ascertained because the Applicant admits that treatment relies on surprising and yet unexplained interactions. 
 (E) The level of predictability in the art. The level of predictability in the art cannot be ascertained because the Applicant admits that treatment relies on surprising and yet unexplained interactions. The Applicant also does not disclose exactly how much biological sample is required in order to produce the intended treatment effect.
(F) The amount of direction provided by the inventor. The amount of directions provided by the inventor are limited to the examples given in the Specification, but none of the examples specify a particular amount of biological samples necessary to cause the intended treatment effect.
(G) The existence of working examples. The Disclosure includes various working examples such as a mouse and certain activated cells/organs.
Due to the above reasons, the claims are rejected for scope of enablement as the claims are too broad. The Examiner suggests amending the claims to recite specific types of “biological units” and specific types of “trigger.”
Dependent claims are rejected as they depend on rejected independent claim 49.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-50, 60-61 and 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 49, lines 3-4 states “taking a biological sample, the sample comprising autogeneic or syngeneic cells relative to the mammalian subject, from at least one other mammalian subject… when prior to the taking the at least one other mammalian subject underwent a triggering event involving…” This limitation is indefinite for the following reasons: (1) it is unclear to the examiner what is meant by “autogeneic or syngeneic cells relative to the mammalian subject.” Specifically, the mammalian subject here refers to the mammalian subject in need of treatment, but the autogeneic or syngeneic cells are taken from at least one other mammalian subject who has received treatment. Thus, it is unclear what exactly “autogeneic or syngeneic cells relative to the mammalian subject” refers to, and whether this refers to a relationship. (2) Regarding the limitation “when prior to the taking”, it is unclear whether this refers to immediately before taking the sample, and/or before the at least one other received treatment.
Claim 69 is rejected as it is dependent on a cancelled claim 59. Claim 69 should be amended to depend on claim 49.
Other claims are rejected as they depend on a rejected independent claim.

	Claim Interpretation
To claim 49, lines 6-7 recites an “if” statement, i.e. “(iii) if the other mammalian subject is human”, which is a contingent limitation according to the MPEP 2111.04 II:

II. CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B…

To claim 49, the following is the interpretation of the “if” statement:
Condition A: if the other mammalian subject is human is satisfied; then Step A- sleep deprivation.
Condition B: if the other mammalian subject is human is not satisfied; then Step A is rendered moot.
12.	Accordingly, under BRI, the reference can be interpreted to meet the claim if the method can be practiced to meet condition B. 
The contingent limitation interpretation can be overcome by replacing “if” with “when” or “whether” or other functional equivalents.

Conclusion
Note to Applicant: There are no art rejections in the current office action. The Applicant is invited to contact the Examiner to schedule an interview to discuss the outstanding rejections. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
July 27, 2022